In the Supreme Court of Georgia



                                       Decided:     November 16, 2015


           S16Y0217. IN THE MATTER OF WILSON R. SMITH.

      PER CURIAM.

      This disciplinary matter is before the Court on the petition of Wilson R.

Smith (State Bar No. 665025) for voluntary surrender of his license following

the entry of a guilty plea to mail fraud and aggravated identity theft in the

United States District Court for the Southern District of Georgia. Smith, who

was admitted to the Bar in 1976, is currently under an indefinite suspension after

he voluntarily sought a suspension pending the outcome of criminal charges, see

In the Matter of Smith, 297 Ga. 46 (771 SE2d 901) (2015). Smith admits that

by his conviction, he has violated Rule 8.4 (a) (2), of the Georgia Rules of

Professional Conduct found in Bar Rule 4-102 (d). The maximum penalty for

a violation of Rule 8.4 (a) (2) is disbarment.

             The State Bar has filed a response recommending that the Court

accept the petition and stating its belief that it is in the best interests of the Bar

and the public for this Court to accept Smith’s petition.
      We have reviewed the record and agree to accept Smith’s petition for the

voluntary surrender of his license, which is tantamount to disbarment.

Accordingly, the name of Wilson R. Smith is hereby removed from the rolls of

persons entitled to practice law in the State of Georgia. Smith is reminded of his

duties under Bar Rule 4-219 (c).

      Voluntary surrender of license accepted. All the Justices concur.




                                        2